Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 1 of 13 PageID #: 2525




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

  MAGNOLIA MEDICAL
  TECHNOLOGIES, INC.,

                          Plaintiff,
                                           Civil Action No. 19-97-CFC-CJB
                   v.

  KURIN, INC.,

                          Defendant.




  Douglas E. McCann and Robert M. Oakes, FISH & RICHARDSON P.C.,
  Wilmington, Delaware; Mathias W. Samuel, FISH & RICHARDSON PC.,
  Minneapolis, Minnesota; Corrin N. Drakulich, FISH & RICHARDSON PC.,
  Atlanta, Georgia; Juanita R. Brooks, FISH & RICHARDSON PC., San Diego,
  California

             Counsel for Plaintiff

  Kenneth :t. Dorsney, MORRIS JA:rvtES LLP, Wilmington, Delaware; Karen I.
  Boyd, Louis Wai and Jacob Zweig, TURNER BOYD LLP, Redwood City,
  California; Jonathan Hangartner, X-PATENTS, APC, La Jolla, California

             Counsel for Defendant


                           MEMORANDUM OPINION



  May 20, 2020
  Wilmington, Delaware
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 2 of 13 PageID #: 2526




                                          COLM F. CO~LY
                                          UNITED STATES DISTRICT JUDGE

        Plaintiff Magnolia Medical Technologies, Inc. has sued Defendant Kurin,

  Inc. for infringing four patents that teach apparatus, methods, and/or systems

  related to the collection of bodily fluids for laboratory analysis. I held a claim

  construction hearing on April 15, 2020 and made a number of oral rulings. Two

  claim construction issues remain in dispute.

     A. "Diverter"

        The first issue concerns the term "diverter" in claims 1 and 21 of U.S. Patent

  No. 9,855,001 (the #001 patent). Claim 1 reads as follows:

               An apparatus for obtaining a bodily fluid sample from a
               patient with reduced contamination, the apparatus
               compnsmg:

                  a reservoir configured to receive an initial volume of
                     bodily fluid withdrawn from the patient; and .

                  a diverter having an inlet, a first outlet in fluid
                    communication with the reservoir, and a second
                    outlet, the inlet configured to be fluidically coupled
                    to the patient, the diverter operable in a first
                    operating mode in which an initial volume of bodily
                    fluid can flow from the inlet to the first outlet, and
                    a second operating mode in which: a) a subsequent
                    volume of bodily fluid can flow from the inlet to the
                    second outlet, and b) the initial volume of bodily
                    fluid is prevented from flowing to the second outlet,
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 3 of 13 PageID #: 2527




                   the diverter configured to transition from the first
                     operating mode to the second operating mode as a
                     result of the initial volume of bodily fluid flowing
                     from the patient and substantial pressure
                     equalization, thereby sequestering in the reservoir
                     contaminants present in the initial volume of bodily
                     fluid, thereby reducing contamination of the
                     subsequent volume of bodily fluid withdrawn from
                     the patient.

  #001 patent at 11:8-32 (emphasis added).

        Claim 21 teaches a similar apparatus that has

              a diverter fluidically coupled to the needle, the diverter
              including an inlet, an outlet, and a reservoir configured to
              receive an initial volume of bodily fluid withdrawn from
              the patient, the diverter defining a first fluid flow path that
              allows the initial volume of bodily fluid to flow from the
              patient until pressure substantially equalizes, and a second
              fluid flow path that allows a subsequent volume of bodily
              fluid to flow from the inlet to the outlet after the initial
              volume of bodily fluid has been sequestered, the diverter
              configured to divert the flow of bodily fluid to the second
              fluidflow path as a result of receiving the initial volume of
              bodily fluid from the patient and substantial pressure
              equalization . . ..

  Id. at 13: 11-23 (emphasis added). Claim 28, which recites another apparatus with

  a diverter, depends from claim 21.

        Kurin argues that I should construe all the asserted claims that require a

  "diverter" as "means-plus function" claims under 35 U.S.C. § 112, ,I 6, 1 because


  1
   Paragraph 6 of 35 U.S.C. § 112 was replaced by§ 112(f) when the America
  Invents Act (AIA), Pub.L. No. 112-29, 125 Stat. 284 (2011) took effect on
  September 16, 2012. Because the provisional application resulting in the #001
                                            2
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 4 of 13 PageID #: 2528




  the asserted claim limitations describe "diverter" in functional language without

  reciting sufficient structure to perform the described function. D.I. 59 at 45-46.

  Magnolia argues that construction of"diverter" is not necessary because its plain

  and ordinary meaning is apparent. Alternatively, Magnolia asks me to construe the

  term to mean "a component with an inlet and two outlet branches for directing the

  flow of fluid." Id. at 40.

               1. Legal Standards

        Under§ 112, ,r 6 of the Patent Act, "[a]n element in a claim for a

  combination may be expressed as a means or step for performing a specified

  function without the recital of structure, material, or acts in support thereof ...." 2

  The privilege afforded by § 112, ,r 6 to claim an element as a means to perform a

  function comes with a price, because the statute requires that functional claims

  "shall be construed to cover the corresponding structure, material, or acts described

  in the specification or equivalents thereof." This requirement effectively imports


  patent was filed before that date, I refer to the pre-AIA version of§ 112.
  2
    Although§ 112, ,I 6 literally applies only to a claimed "combination," all
  inventions are effectively combinations, as "invention itself is the process of
  combining prior art in a nonobvious manner." In re Roujfet, 149 F.3d 1350, 1359
  (Fed. Cir. 1998); see also Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1540
  (Fed. Cir. 1983) ("Reference to 'combination' patents is ... meaningless.
  Virtually all patents are 'combination patents,' if by that label one intends to
  describe patents having claims to inventions formed of a combination of elements.
  It is difficult to visualize, at least in the mechanical-structural arts, a 'non-
  combination' invention, i.e., an invention consisting of a single element. Such
  inventions, if they exist, are rare indeed.").
                                                 3
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 5 of 13 PageID #: 2529




  into a claim covered by § 112, ,r 6 structural limitations from elsewhere in the

  specification. Thus, patentees who choose to claim their invention in "means-plus-

  function" language limit the scope of their invention to the structure disclosed in

  the specification that performs the claimed function. See Williamson v. Citrix

  Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015) (en bane) ("In enacting[§ 112,

  16], Congress struck a balance in allowing patentees to express a claim limitation

  by reciting a function to be performed rather than by reciting structure for

  performing that function, while placing specific constraints on how such a

  limitation is to be construed, namely, by restricting the scope of coverage to only

  the structure, materials, or acts described in the specification as corresponding to

  the claimed function and equivalents thereof.").

        Federal Circuit precedent "has long recognized the importance of the

  presence or absence of the word 'means"' when determining whether § 112, 1 6

  applies to a claim limitation. Id. If "means" is used in the limitation in question,

  then there is a rebuttable presumption that § 112, 1 6 applies; if "means" is not

  used in the limitation, then there is a rebuttable presumption that § 112, ,r 6 does

  not apply. Id. at 1348.

        In Williamson, however, the Federal Circuit expressly rejected the notion

  that these presumptions are "strong" and it admonished district courts not to

  "blindly elevate[] form over substance when evaluating whether a claim limitation

                                            4
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 6 of 13 PageID #: 2530




  invokes§ 112, para. 6." Id. The Court also emphasized in Williamson that

  determining whether § 112, ,r 6 applies to a claim limitation turns on the language

  of the claims:

               [T]he essential inquiry is not merely the presence or
               absence of the words "means" but whether the words of
               the claim are understood by persons of ordinary skill in the
               art to have a sufficiently definite meaning as the name for
               structure. When the claim uses the word "means," our
               cases have been consistent in looking to the meaning of
               the language of the limitation in assessing whether the
               presumption is overcome. We have also traditionally held
               that when a claim term lacks the words "means," the
               presumption can be overcome and§ 112, para. 6 will apply
               if the challenger demonstrates that the claim term fails to
               "recite[ ] sufficiently definite structure" or else recites
               "function without reciting sufficient structure for
               performing that structure."

  Id. (emphasis added) (citations omitted) (second set of alterations in original).

  This emphasis on looking only at claim language to determine if§ 112, ,r 6 applies

  to a claim limitation is consistent with the statute's text, which allows "[a]n

  element in a claim" to "be expressed as a means or step."

        If the court determines that § 112, ,r 6 applies, its next task is to define the

  scope of the "specified function" that is "expressed" in the claim limitation. After

  the court determines that definition, it proceeds to identify in the specification "the

  corresponding structure." The Federal Circuit has interpreted the "corresponding

  structure" to mean the minimum structure necessary to perform the recited

  function. Micro Chem., Inc. v. Great Plains Chem. Co., 194 F.3d 1250, 1257 (Fed.
                                             5
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 7 of 13 PageID #: 2531




  Cir. 1999) (holding that§ 112, ,r 6 does not "permit incorporation of structure from

  the written description beyond that necessary to perform the claimed function.").

               2. Analysis

        Claim 1 recites a "diverter configured to transition from the first operating

  mode to the second operating mode." Claim 21, from which claim 28 depends,

  recites a "diverter configured to divert the flow of bodily fluid to the second fluid

  flow path." Neither limitation uses the word "means" and therefore there is a

  rebuttable presumption that§ 112, ,r 6 does not apply. I find, however, that the

  presumption is overcome because both limitations express a means to perform a

  function and the claims in which they reside do not recite structure sufficient to

  perform that function. In both cases, the function is to divert (or direct) fluid flow

  from one fluid flow path to a second fluid flow path.

        It is true, as Magnolia argues, that the claims recite some structure for the

  diverter. In claim 1, that structure is "an inlet, a first outlet in fluid communication

  with the reservoir, and a second outlet." In claim 21, the recited structure consists

  of "an inlet, an outlet, and a reservoir configured to receive an initial volume of

  bodily fluid withdrawn from the patient." But these recited structures-even

  considered in the aggregate-are insufficient to perform the diverting function

  expressed in the claim limitations. As Magnolia conceded in its briefing, "[a]

  diverter, quite simply, facilitates diversion." D.I. 59 at 41. But inlets, outlets, and

                                             6
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 8 of 13 PageID #: 2532




  reservoirs do not by themselves or collectively change or divert the direction of a

  fluid's flow. In short, the claim language does not disclose a structure that could

  accomplish the diversion of a fluid's flow from one path to another path.

  Accordingly, the presumption that § 112, ,I 6 does not apply in this case is rebutted.

         That leaves for resolution what is the corresponding structure in the

  specification that performs the claimed diversion. Before the hearing, Kurin had

  insisted that the corresponding structure consisted of four figures and 101 lines of

  text in the #001 patent's written description. Id. at 40-41. But in its post-hearing

  letter submission, Kurin says it "is sensitive to Magnolia's concern about including

  more text from the specification than [is] necessary" and that it now proposes "[a]s

  a compromise" that the corresponding structure be defined as "[a] switchable valve

  as shown in Figures 6A/B or flow-control blocks as shown in in Figures 7A/B of

  the [#]001 patent." D.I. 73 at 2.

         Magnolia did not bother to propose before the hearing a corresponding

  structure. It proposes in its post-hearing letter the following corresponding

  structure:

                The structures already recited in the claim (i.e., inlet, first
                outlet, and [claim 1: second outlet; claim 21 : reservoir])
                and either: (i) a switchable valve, or (ii) flow control
                blocks.

  D.I. 71 at 1 (alterations in original).



                                              7
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 9 of 13 PageID #: 2533




           Kurin cries foul at Magnolia's inclusion of claim elements in its proposed

  corresponding structure. It argues that "[b]ecause the relevant structure is the one

  disclosed in the specification, Magnolia's attempt to incorporate additional

  elements from the claims is improper." D.I. 73 at 2 (underline in original). The

  implicit premise of this argument is that a patent's specification does not include

  the patent's claims.

           Though that premise is commonplace in patent case law and in patent

  lawyers' speech and writings, it cannot be squared with the explicit terms of§ 112.

  Section 112 is titled "Specification," and§ 112, 12 provides that "[t]he

  specification shall conclude with one or more claims ...." This language makes

  clear that the specification includes the claims asserted in the patent, and the

  Federal Circuit has expressly so held. As the Court stated in its seminal Markman

  decision, "[c]laims must be read in view of the specification, ofwhich they are a

  part." Markman v. Westview Instruments, Inc., 52 F .3d 967, 979 (Fed. Cir. 1995)

  (en bane) (emphasis added), aff'd, 517 U.S. 370 (1996).

           I recognize that, like Kurin here, the Federal Circuit and other courts

  frequently use "specification" to mean everything in the patent other than the

  claims. 3 Indeed, in Markman itself, the Federal Circuit treated the specification as


  3 See,  e.g., Williamson, 192 F.3d at 1352-1354; TEK Glob., S.R.L. v. Sealant Sys.
  Int'!, Inc., 920 F.3d 777, 786 (Fed. Cir. 2019); Advanced Ground Info. Sys., Inc. v.
  Life360, Inc., 830 F.3d 1341, 1349 (Fed. Cir. 2016); Quanergy Sys., Inc. v.
                                             8
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 10 of 13 PageID #: 2534




  something separate from the claims when it stated that "[t]o ascertain the meaning

  of claims, we consider three sources: The claims, the specification, and the

  prosecution history." But the first canon of statutory interpretation is that "courts

  must presume that a legislature says in a statute what it means and means in a

  statute what it says there." Connecticut Nat. Bank v. Germain, 503 U.S. 249, 253-

  54 (1992). Congress spoke unambiguously when.it decreed in§ 112, ,r 2 that

  "[t]he specification shall conclude with one or more claims." For that reason, I

  believe the statement in Markman that the claims "are a part" of the specification is

  binding precedent that trumps any suggestion in other Federal Circuit case law that

  the specification does not include the claims.

        I therefore reject Kurin's assertion that it is inappropriate to consider

  structural elements recited in the #001 patent's claims in determining the


  Velodyne Lidar, Inc., 2017 WL 4410174, at *9 (N.D. Cal. Oct. 4, 2017); Cypress
  Lake Software, Inc. v. Samsung Elecs. Am., Inc., 382 F. Supp. 3d 586, 616 (E.D.
  Tex. 2019), reconsideration denied, 2019 WL 4935280 (E.D. Tex. Aug. 23, 2019);
  Maxell Ltd. v. Huawei Device USA Inc., 297 F. Supp. 3d 668, 696 (E.D. Tex.
  2018). The irony that courts use "specification" inconsistently when construing
  patent claims is not lost on me. It is after all a fundamental teaching of patent law
  that "a claim term should be construed consistently with its appearance in other
  places in the same claim or in other claims of the same patent." Rexnord Corp. v.
  Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001). See also Phonometrics, Inc.
  v. N. Telecom Inc., 133 F.3d 1459, 1465 (Fed. Cir. 1998) ("A word or phrase used
  consistently throughout a claim should be interpreted consistently."). In the typical
  patent case, the fact that the court and counsel use "specification" to mean two
  different things is of no moment. But in this case, deciding the merits of the
  parties' competing corresponding structure proposals turns on the meaning of
  "specification" in § 112, ,r 6.
                                            9
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 11 of 13 PageID #: 2535




  corresponding structure for diverter. I agree that Magnolia's proposed definition is

  inappropriate, but for a different reason: Magnolia asks me to adopt two different

  structures for "diverter," depending on the claim in which the term appears.

  Specifically, it asks me to construe "diverter" to consist of a first outlet, a second

  outlet, and either a switchable valve or flow-control blocks for purposes of claim 1;

  but to construe it as an inlet, a first outlet, a reservoir, and either a switchable valve

  or flow-control blocks for purposes of claims 21 and 28. A claim term, however,

  "should be construed consistently with its appearance in other places in the same

  claim or in other claims of the same patent." See Rexnord, 274 F.3d at 1342.

        I will instead construe the corresponding structure for "diverter" to consist of

  the structural elements of a diverter that are recited in both claims 1 and 21-i.e.,

  an inlet and outlets-and at least one of the two "diversion mechanisms" disclosed

  in the patent's written description-a switchable valve and flow-control blocks.

  Figures 6A and 6B in the written description show a switchable valve "that pivots

  about a pivot point positioned at the junction" of "input tubing" (i.e., an inlet) and

  two "output tubing[s]" (i.e., outlets). #001 patent at 7:52-54 and Figures 6A and

  6B. The figures and accompanying text disclose that that the valve can be moved

  (i.e., switched) from one position to a second position to "create[ ] a seal

  disallowing the flow" of fluid from the input tubing into one output tubing and

  thereby diverting the flow into the other output tubing. Id. at 7 :60 and Figures 6A

                                             10
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 12 of 13 PageID #: 2536




  and 6B. Figures 7A and 7B show an "input flow-control block" and a "slidably-

  mounted output flow-control block" positioned between sterile input tubing (i.e.,

  an inlet) and two sterile output tubings (i.e. outlets). See id. at 8:29-59 and Figures

  7A and 7B. These figures and the accompanying text disclose that the flow-

  control blocks can be slid from a first position that allows the flow of fluid from

  the sterile input tubing to a "pre-sample reservoir" "via the first sterile output

  tubing" to a second position that diverts that flow from the sterile input tubing to

  "one or more sample vessels" "via the second sterile output tubing." Id. at 8:58-

  9:9 and Figures 7A and 7B. An inlet, at least two outlets, and either a switchable

  vale or fluid control blocks are the minimum structural elements disclosed in the

  specification that are necessary to achieve diversion of the fluid flow.

  Accordingly, I find that they constitute the corresponding structure for the

  diversion function expressed in claims 1 and 21 of the #001 patent.

     B.      "Housing"

          The second remaining issue concerns my oral rulings with respect to the

  term "housing." During the hearing, I stated that "I'm going to construe housing to

  mean a casing that encloses one or more components." Tr. of Apr. 15, 2020 Hr'g

  at 38:12-13. Kurin insists that this statement constituted the totality ofmy

  construction of the term. But, as Magnolia notes, I also made clear at the hearing

  that this definition of "housing" could be met as long as the structure in question

                                             11
Case 1:19-cv-00097-CFC-CJB Document 74 Filed 05/20/20 Page 13 of 13 PageID #: 2537




  "[a]t some point" encased at least "part of [a] component." Tr. at 36: 18-37: 1. As I

  stated at the hearing: "There has got to be something inside [the casing], whether

  it's part of a component, whether it is an entire component. It can't just be empty

  air. Otherwise, it's not housing anything." Tr. at 36:18-21.

          So that there is no doubt going forward, I hereby construe "housing" to

  mean "a casing that at some point in time encloses at least a portion of one or more

  components."

     C.      Conclusion

          For the reasons stated above, I will construe "diverter" as a means-plus-

  function term with a corresponding structure that consists of an inlet, at least two

  outlets, and either a switchable valve or flow-control blocks. I will construe

  "housing" to mean "a casing that at some point in time encloses at least a portion

  of one or more components."

          The Court will issue an Order consistent with this Memorandum Opinion.




                                            12
